[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 203 
When the will took effect by the death of the testator, the farm which he owned at its date had ceased to be a portion of his real estate. If there had been a specific devise to the appellants of the farm, the sale of it by the donor in his lifetime would have operated as a revocation of the gift. They would have acquired no interest in the bond and mortgage, though given for a portion of the purchase-money. The rule on this subject is well settled; and the reasons upon which it is founded are presented with admirable clearness and force in the opinion delivered by Judge HARRIS in the case of Beck v. McGillis. (Vandemark v. Vandemark, 26 Barb., 416; Brown v. Brown,
16 id., 569; Beck v. McGillis, 9 id., 35; Adams v. Winne,
7 Paige, 97; Langdon v. Astor's Executors, 16 N.Y., 39.)
There is no specific gift by the testator either of the farm or its proceeds. He gives his real estate to the widow for life, and its avails to the appellants after her decease. The provision in her favor is a strict devise, but the gift to the ultimate donees is in the nature of a pecuniary bequest. For the purpose of giving it effect, in accordance with the presumed intent, the real estate is equitably converted into personal property, from the death of the widow, when the sale was to be made and the avails divided among the nephews and nieces. (Meakings v.Cromwell, 1 Seld., 136; Stagg v. Jackson, 1 Comst., 206;Craig v. Leslie, 3 Wheat., 563; *Page 204 Smith v. Claxton, 4 Madd., 492; Bogert v. Hertell, 4 Hill, 492.)
In determining the question whether the gift to the appellants of the avails of the real estate of the testator, related to what he held at the date of the will, or to that which he owned when it took effect by his death, we should consider the clauses disposing of this part of his property in their obvious relation to each other and to the subject matter of both.
In respect to the devise of his real estate to the widow for life, we are plainly bound to construe the will as referring to the lands, of which the devisor was seized at the time of his death. Before the revision of the statutes, the devise by a testator of all his real estate was deemed to be made in view of the state of his property at the date of the will, and it did not operate as a gift of lands subsequently acquired. Such a devise was specific in legal effect, though general in its terms. The Revised Statutes introduced a different rule, and made it the duty of the courts to construe a devise in these general terms, as applicable to the real estate owned by the testator at the time of his death. Until that event, the specific subject of the gift is undefined; and when it occurs, the devisee takes that, and only that, which would otherwise have descended to the heirs.
Under the operation of this rule, no question of revocation is raised by an intermediate sale of lands owned by the testator at the date of the will; for these, in contemplation of law, are not within the terms of the gift. (2 R.S., 57, § 5.) "This statutory provision," as Chancellor WALWORTH had occasion to say in the case of Pond v. Bergh, "proceeds upon the ground, that in a general devise of all his real estate, the testator has reference to the real estate as it shall exist at the time of his death; and that such a construction of the testamentary disposition of his property, will be but carrying his intention into effect." (10 Paige, 149.) A general devise of real estate has now, in this respect, the same effect with a general bequest of personal property; and the gift, in either case, embraces only such property as the donor *Page 205 
owns at the time of his decease, answering the descriptive terms of the will. (Willard on Executors, 58; Brown v. Brown, 16 Barb., 574; Ellison v. Miller, 11 id., 334; Parker v.Bogardus, 1 Seld., 311.)
The testator gave to his nephews and nieces the avails of the "real estate" devised for life to the widow. We are not at liberty to assume that he used the expression in a double sense. The statute requires us to apply it to such lands as he owned at the time of his death, in aid of the devise to her; and we have no authority for giving it a different application, in aid of the bequest of the proceeds to the nephews and nieces. The presumptive intent is in harmony with the language, and full effect is given to both, by referring the devise and bequest alike to the real estate of which he died seized.
It is claimed that the testator intended to bequeath specifically to the appellants the avails of the farm, and that in making the sale he was merely anticipating the execution of a power conferred by the will, in furtherance of the object of the gift. The bequest was of the proceeds of his real estate, and in that sense it was specific; but it was in no sense a specific bequest of the proceeds of the farm which he afterwards sold. If the latter had been its character, it may well be questioned whether the sale would have operated as an ademption of the gift. (Coleman v. Coleman, 2 Vesey, Jr., 639; Ogle v. Cook,
id., 686; Havens v. Havens, 1 Sandf. Ch., 324; Gardner v.Printup, 2 Barb., 83; Pierrepont v. Edwards, 25 N.Y., 121.) But in this case no question of revocation or ademption arises, as the testator gave neither the farm nor its avails to the appellants.
The judgment should be affirmed.